NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30159

                Plaintiff-Appellee,             D.C. Nos.
                                                3:19-cr-00092-RRB-DMS-1
 v.                                             3:19-cr-00092-RRB-DMS

WARREN BROOKS,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                      Argued and Submitted August 9, 2022
                              Anchorage, Alaska

Before: S.R. THOMAS, McKEOWN, and CLIFTON, Circuit Judges.

      Warren Brooks appeals his conviction and sentence following his entry of a

guilty plea for distribution of heroin. See 21 U.S.C. § 841(a)(1) and (b)(1)(C). The

parties are familiar with the facts and arguments, so we do not recount them here.

      We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and 18

U.S.C. § 3742. Generally, we “‘retain[] subject matter jurisdiction over [an] appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
by a defendant who has signed an appellate waiver.’” United States v. Jacobo

Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc) (quoting United States v.

Gwinnett, 483 F.3d 200, 203 (3d Cir. 2007)). Absent some miscarriage of justice,

however, we “‘will not exercise that jurisdiction to review the merits of [an] appeal

if we conclude that [the defendant] knowingly and voluntarily waived’” the right to

appeal. Id. (quoting Gwinnett, 483 F.3d at 203). We decline to exercise jurisdiction

to consider Brooks’s claims because, first, his claims are barred by his knowing

and voluntary appellate waiver and, second, his claims are not subject to any

exceptions to an appellate waiver. See United States v. Wells, 29 F.4th 580, 584

(9th Cir. 2022) (“Because the language of the waiver is unambiguous and [the

defendant] knowingly and voluntarily waived the right to bring the appeal, we are

obligated to enforce the waiver and will not exercise the jurisdiction to review the

merits of the appeal unless any exceptions apply.” (citation omitted)). We affirm.

      We review de novo whether a defendant knowingly and voluntarily entered

a guilty plea and waived the right to appeal. See United States v. Yong, 926 F.3d

582, 589 (9th Cir. 2019); United States v. Lo, 839 F.3d 777, 783 (9th Cir. 2016).

However, we review a plea hearing, including a district court’s “determination of

voluntariness,” for plain error where, as here, the defendant did not object to the

Rule 11 colloquy. United States v. Fuentes-Galvez, 969 F.3d 912, 915–16 (9th Cir.

2020).


                                          2                                     21-30159
         1. Pursuant to the plea agreement, Brooks agreed to “waive all rights to

appeal the conviction(s) and sentence imposed under [the] agreement,” and the

district court properly conducted a Rule 11 colloquy, to which Brooks did not

object. We conclude that the district court did not commit error, much less error

that was plain, by determining that Brooks knowingly and voluntarily entered his

guilty plea. The government breached no disclosure obligations and made no

representations about the scope of information on which it intended to rely at

sentencing. In fact, the plea agreement explained that although the government

“agree[d] to recommend a sentence within the calculated guideline range,” the

government would be “free to recommend to the Court [its] position[] on the

appropriate sentence to be imposed in this case based on . . . any additional facts

established at the imposition of sentence hearing [and] the advisory U.S.S.G.” The

government did not argue for a sentence outside of the statutory maximum of 20

years.

         2. Because Brooks knowingly and voluntarily waived the right to bring this

appeal, our inquiry turns to “whether any exceptions to the waiver of the right to

appeal apply.” Wells, 29 F.4th at 584. The “illegal sentence” exception to a valid

appellate waiver applies to claims challenging a sentence that either “exceeds the

permissible statutory penalty for the crime or violates the Constitution.” Id.

(quotation marks omitted) (citing United States v. Bibler, 495 F.3d 621, 624


                                            3                                    21-30159
(9th Cir. 2007)). The district court imposed a sentence of 72 months, far below the

20-year statutory maximum. Although the “illegal sentence” exception applies to

meritorious constitutional claims, including due-process claims, Brooks’s due-

process rights were not violated. See id. at 591–92.1

      The district court did not violate Brooks’s due-process rights because “clear

and convincing” evidence supported both of its challenged sentencing decisions

under U.S.S.G. §§ 1B1.3(a)(2) and 3B1.1. See Treadwell, 593 F.3d at 1000 (“Our

requirement that certain sentencing facts be found by clear and convincing

evidence is to ensure that criminal defendants receive adequate due process.”

(citation omitted)), overruled on other grounds by Miller, 953 F.3d at 1103 n.10.

We have established that a district court may consider uncharged and even

acquitted conduct when making sentencing decisions with a “severe” or

“extremely disproportionate” impact without violating due process, as long as the

court applies the “clear and convincing” standard of proof. Id.2


1
  We reject Brooks’s Sixth Amendment claim as foreclosed by our precedent. See
United States v. Treadwell, 593 F.3d 990, 1017–18 (9th Cir. 2010) (“Standing
alone, judicial consideration of facts and circumstances beyond those found by a
jury or admitted by the defendant does not violate the Sixth Amendment [because]
the judge could disregard the Guidelines and apply the same sentence . . . in the
absence of [those] facts.” (quotation marks and citations omitted)), overruled on
other grounds by United States v. Miller, 953 F.3d 1095, 1103 n.10 (9th Cir. 2020).
2
  We reject Brooks’s baseless argument that the government could not have met
the “clear and convincing” standard of proof related to the November 2018 parcel
simply because it did not secure an indictment for that parcel. We reject Brooks’s
due-process arguments based on Brooks’s allegation that the government

                                          4                                  21-30159
      Because no exception to a valid appellate waiver applies, “we are obligated

to enforce the waiver and will not exercise the jurisdiction to review the merits of

the appeal.” Wells, 29 F.4th at 583–84 (quoting United States v. Harris, 628 F.3d

1203, 1205 (9th Cir. 2011)).

      AFFIRMED.




“withheld evidence . . . it intended to and did rely on” at sentencing for the same
reasons that the government’s alleged withholding of evidence did not render
Brooks’s guilty plea unknowing or involuntarily. We conclude that the district
court’s reliance on Frye’s testimony at sentencing did not violate Brooks’s due-
process rights because Frye’s testimony had “sufficient indicia of reliability to
support its probable accuracy” as required under U.S.S.G. § 6A1.3(a). See United
States v. Corral, 172 F.3d 714, 715–16 (9th Cir. 1999).

                                          5                                    21-30159